       Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                    MDL No. 2262
IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST
LITIGATION

                                                    Master File No. 1:11-md-2262-NRB
THIS DOCUMENT RELATES TO:                           ECF Case

                                                    Case No. 12-cv-5723-NRB
The Lender Action



[PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE,
      GRANTING FINAL APPROVAL OF SETTLEMENT BETWEEN LENDER
  PLAINTIFFS, JPMORGAM CHASE & CO. AND JPMORGAN CHASE BANK, N.A.
    (“JPMORGAN”) AND BANK OF AMERICA CORPORATION AND BANK OF
                AMERICA, N.A. ( “BOA”) AND UBS AG (“UBS”)


               26th day of ____,
        On the ____        May 20__,
                                 20 a hearing having been held before this Court to

determine, among other things: (1) whether the terms and conditions of the JPMorgan-BOA

Settlement Agreement, dated August 15, 2019 and the UBS Settlement Agreement dated,

December 20, 2019 (together, the “Settlements” and each as documented in an “Agreement”)

which settle all claims in The Berkshire Bank and Government Development Bank for Puerto

Rico v. Bank of America, et al., No. 12-cv-5723-NRB, consolidated in In Re Libor-Based Fin.

Instruments Litig., No. 11-md-2262-NRB (the “Lender Action”), for $3,000,000 (three million

U.S. dollars), and $1,000,000 (one million U.S. dollars), respectively (the “Settlement

Amounts”), are fair, reasonable, and adequate for the settlement of all claims asserted by the

Lender Class1 against JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (collectively,


1
  “Lender Class” refers to: “All lending institutions headquartered in the United States, including
its fifty (50) states and United States territories, that originated loans, held loans, held interests in
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 2 of 18



“JPMorgan”) and Bank of America Corporation and Bank of America, N.A. (collectively,

“BOA”) and UBS AG (“UBS”) (together with JPMorgan and BOA, the “Settling Defendants”);

and (2) whether to approve the proposed Plan of Distribution as a fair and reasonable method to

allocate the respective Net Settlement Funds among the Lender Class Members; and

        The Court having considered all matters submitted to it at the hearing and otherwise; and

        It appearing that the Notice substantially in the form approved by the Court in the Court’s

Order Preliminarily Approving Settlement (“Preliminary Approval Order”) was mailed to all

reasonably identifiable potential members of the Lender Class; and

        It appearing that the Summary Notice substantially in the form approved by the Court in

the Preliminary Approval Order was published in accordance with the Preliminary Approval

Order and the specifications of the Court;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

        1.     Unless indicated otherwise, capitalized terms used herein have the same meanings

defined in each of the Agreements.

        2.     For purposes of finally approving the Settlements, the Court has jurisdiction over

the subject matter of the Lender Action, Lender Plaintiffs, all Lender Class Members, and, solely

for purposes of effectuating the Settlements and subject to the limitations contained in the

Agreements, the Settling Defendants.




loans, owned loans, owned interests in loans, purchased loans, purchased interests in loans, sold
loans, or sold interests in loans with interest rates based upon USD LIBOR between August 1,
2007 and May 31, 2010.”
                                                 2
       Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 3 of 18



       3.      Excluded from the Lender Class Members are those Persons who filed valid and

timely Requests for Exclusion in accordance with each respective Agreement (the “Opt-Outs”)

(paragraph 5(d) of each of the Agreements). The Opt-Outs are listed in Exhibit A.

       4.      The Court hereby finds that the forms and methods of notifying the Lender Class

of the Settlements and their terms and conditions met the requirements of the United States

Constitution (including the Due Process Clause), Rule 23 of the Federal Rules of Civil

Procedure, and all other applicable law and rules; constituted the best notice practicable under

the circumstances; and constituted due and sufficient notice to all Lender Class Members entitled

thereto of these proceedings and the matters set forth herein, including the Settlements and Plan

of Distribution.   No Lender Class Member is relieved from the terms of the Agreements,

including the releases provided for therein, based upon the contention or proof that such Lender

Class Member failed to receive actual or adequate notice. A full opportunity has been offered to

all Lender Class Members to object to the Settlements and to participate in the hearing thereon.

The Court further finds that the notice provisions of the Class Action Fairness Act, 28 U.S.C.

§ 1715, were fully discharged and that the statutory waiting period has elapsed. Thus, it is

hereby determined that all Lender Class Members are bound by this Final Judgment and Order of

Dismissal with Prejudice, except those persons listed on Exhibit A to this Final Judgment and

Order of Dismissal with Prejudice.

       5.      Pursuant to, and in accordance with, Rule 23 of the Federal Rules of Civil

Procedure, the Court hereby approves the Settlements as fair, reasonable and adequate, and in the

best interests of the Lender Class, in all respects (including, without limitation: the amounts paid

under the Settlements; the Releases provided for herein; and the dismissal with prejudice of the

claims provided for herein).     Lender Plaintiffs and Settling Defendants (the “Parties”) are



                                                 3
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 4 of 18



directed to consummate the Settlements in accordance with the terms and provisions of each of

the Agreements.

       6.      All of the claims asserted in the Lender Action are hereby dismissed on the merits

with prejudice as to the Settling Defendants. The Parties shall bear their own costs and expenses,

except as otherwise expressly provided in the Agreements.

       7.      This Court orders that: Releasing Parties hereby release and forever discharge the

Released Parties from any and all Released Claims. Releasing Parties are hereby permanently

and forever enjoined from prosecuting, attempting to prosecute, or assisting others in the

prosecution of the Released Claims against the Released Parties, as set forth in the Agreements.

For the purposes of this Final Judgment and Order of Dismissal with Prejudice:

               a. “Releasing Parties”, with respect to JPMorgan and BOA, means, Lender

                  Plaintiffs and each and every Lender Class Member on their own behalf and

                  on behalf of their respective predecessors, successors, beneficiaries, and

                  assigns, the respective direct and indirect parents (including holding

                  companies), subsidiaries, divisions, associates, and affiliates thereof, the

                  respective current and former officers, directors, employees, agents,

                  stockholders, trustees, fiduciaries, and legal or other representatives thereof,

                  and the respective predecessors, successors, heirs, executors, administrators,

                  beneficiaries, and assigns of each of the foregoing in their respective capacity

                  as such, whether or not they object to the Settlement and whether or not they

                  make a claim for payment from the Settlement Fund to be established with

                  respect to this Settlement.




                                                4
Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 5 of 18



      b. “Releasing Parties”, with respect to UBS, means, Lender Plaintiffs and each

         and every Lender Class Member on their own behalf and on behalf of their

         respective predecessors, successors, beneficiaries, and assigns, the respective

         direct and indirect parents (including holding companies), subsidiaries,

         divisions, associates, and affiliates thereof, the respective future, current, and

         former officers, directors, employees, agents, stockholders, trustees,

         fiduciaries, and legal or other representatives thereof, and the respective

         predecessors, successors, heirs, executors, administrators, beneficiaries, and

         assigns of each of the foregoing in their respective capacity as such, whether

         or not they object to the Settlement and whether or not they make a claim for

         payment from the Settlement Fund to be established with respect to this

         Settlement.

      c. “Released Claims”, with respect to JPMorgan and BOA, means, any and all

         manner of claims, causes of action, cross-claims, counter-claims, charges,

         liabilities, demands, judgments, suits, obligations, debts, setoffs, rights of

         recovery, or liabilities for any obligations of any kind whatsoever (however

         denominated), of every nature and description, whether class or individual, in

         law or equity or arising under constitution, statute, regulation, ordinance,

         contract, or otherwise in nature, for fees, costs, penalties, fines, debts,

         expenses, attorneys’ fees, and damages, whenever incurred, and liabilities of

         any nature whatsoever (including joint and several), whether based on federal,

         state, local, statutory or common law, in equity, or on any other law, rule,

         regulation (including Rule 11 of the Federal Rules of Civil Procedure),



                                       5
Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 6 of 18



         ordinance, contract, or the law of any foreign jurisdiction, whether fixed or

         contingent, known or unknown, suspected or unsuspected, asserted or

         unasserted, matured or unmatured, arising from or relating in any way to the

         origination, ownership, purchase, or sale of loans (or interests in loans,

         including through mortgage-backed securities, home or business loans, or

         other instruments) with interest rates tied to LIBOR which adjusted during the

         Class Period and the acts, facts, statements, or omissions that were or could

         have been alleged or asserted by Lender Plaintiffs or any member of the

         Settlement Class in the Lender Action or in any other action in any court or

         forum, which any Releasing Party ever had, now has, or hereafter may have

         against the Released Parties (whether directly, derivatively, representationally,

         or in any other capacity), from the beginning of time.

      d. “Released Claims”, with respect to UBS, means, any and all manner of

         claims, causes of action, cross-claims, counter-claims, charges, liabilities,

         demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or

         liabilities for any obligations of any kind whatsoever (however denominated),

         of every nature and description, whether class or individual, in law or equity

         or arising under constitution, statute, regulation, ordinance, contract, or

         otherwise in nature, for fees, costs, penalties, fines, debts, expenses, attorneys’

         fees, and damages, whenever incurred, and liabilities of any nature

         whatsoever (including joint and several), whether based on federal, state,

         local, statutory or common law, in equity, or on any other law, rule, regulation

         (including Rule 11 of the Federal Rules of Civil Procedure), ordinance,



                                       6
Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 7 of 18



         contract, or the law of any foreign jurisdiction, whether fixed or contingent,

         known or unknown, suspected or unsuspected, asserted or unasserted, matured

         or unmatured, arising from or relating in any way to the origination,

         ownership, purchase, or sale of loans (or interests in loans, including through

         mortgage-backed securities, home or business loans, or other instruments)

         with interest rates tied to LIBOR which adjusted during the Class Period, and

         the acts, facts, statements, or omissions that were or could have been alleged

         or asserted by Lender Plaintiffs or any member of the Settlement Class in the

         Lender Action or in any other action in any court or forum, which any

         Releasing Party ever had, now has, or hereafter may have against the Released

         Parties (whether directly, derivatively, representationally, or in any other

         capacity), from the beginning of time. Furthermore, Settling Defendant shall

         benefit from any potential larger set of released claims that may have been

         agreed to in prior settlements with other Defendants.

      e. “Released Party” or “Released Parties,” as to JPMorgan and BOA, means,

         Settling Defendants, and their respective predecessors, successors and assigns,

         the respective direct and indirect parents (including holding companies),

         subsidiaries, associates, and affiliates thereof, and the respective current and

         former officers, directors, employees, managers, members, partners, agents (in

         their respective capacities as agents of JPMorgan or BOA), shareholders (in

         their respective capacities as shareholders of JPMorgan or BOA), attorneys,

         trustees, and legal or other representatives thereof, and the predecessors,

         successors, heirs, executors, administrators, and assigns of each of the



                                      7
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 8 of 18



                  foregoing in their respective capacity as such. Released Parties does not

                  include: (i) any of the other Defendants in the Lender Action or (ii) any other

                  person or entity formerly named as a party in the Lender Action.

              f. “Released Party” or “Released Parties”, as to UBS, means, the Settling

                  Defendant and its respective divisions, predecessors, successors and assigns,

                  the respective direct and indirect parents (including holding companies),

                  subsidiaries, associates, and affiliates thereof, and the respective current and

                  former officers, directors, employees, managers, members, partners, agents (in

                  their capacities as agents of Settling Defendant), shareholders (in their

                  capacities as shareholders of Settling Defendant), attorneys, trustees, and legal

                  or other representatives thereof, and the predecessors, successors, heirs,

                  executors, administrators, and assigns of each of the foregoing in their

                  respective capacity as such. Released Parties does not include: (i) any of the

                  other Defendants in the Lender Action or (ii) any other person or entity

                  formerly named as a party in the Lender Action.

       8.     Accordingly, the Court hereby bars all Released Claims against and by the

Released Parties as provided herein.

       9.     The Court further orders that, as of the Effective Date, the Settling Defendants,

including any and all of their successors in interest or assigns, hereby release and forever

discharge, and shall forever be enjoined from prosecuting any and all claims against Lender

Plaintiffs, any of the Lender Class Members, and Lender Plaintiffs’ Counsel arising out of or

relating to the institution, prosecution, or resolution of the Released Claims in the Action (the

“Settling Defendants’ Claims”); provided, however, that this Paragraph does not release or



                                                8
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 9 of 18



discharge any claim or right that the Settling Defendant may have to enforce the Agreements, or

any claim, right, or defense that the Settling Defendant may otherwise have arising out of or

relating to any U.S. Dollar LIBOR-Based Loans, including any claim or right to enforce the

terms of any such U.S. Dollar LIBOR-Based Loans. For purposes of this Final Judgment and

Order of Dismissal with Prejudice:

              a. “Unknown Claims” means any and all Released Claims against the Released

                  Parties which Releasing Parties do not know or suspect to exist in his, her, or

                  its favor as of the Effective Date of the Settlements, and the Settling

                  Defendants’ Claims against Releasing Parties which Released Parties do not

                  know or suspect to exist in his, her, or its favor as of the Effective Date of the

                  Settlements, which if known by the Releasing Parties or Released Parties

                  might have affected his, her, or its decision(s) with respect to the Settlements.

                  With respect to any and all Released Claims and Settling Defendants’ Claims,

                  the Parties stipulate and agree that by operation of this Final Judgment and

                  Order of Dismissal with Prejudice, upon the Effective Date of the Settlements,

                  Releasing Parties and Released Parties shall have expressly waived, and each

                  Lender Class Member shall be deemed to have waived, and by operation of

                  this Final Judgment and Order of Dismissal with Prejudice shall have

                  expressly waived, the provisions, rights, and benefits of California Civil Code

                  § 1542, which provides as follows:

                         A GENERAL RELEASE DOES NOT EXTEND TO
                         CLAIMS WHICH THE CREDITOR DOES NOT
                         KNOW OR SUSPECT TO EXIST IN HIS OR HER
                         FAVOR AT THE TIME OF EXECUTING THE
                         RELEASE, WHICH IF KNOWN BY HIM OR HER



                                                9
     Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 10 of 18



                         MUST HAVE MATERIALLY AFFECTED HIS OR
                         HER SETTLEMENT WITH THE DEBTOR.

                  and any and all provisions, rights and benefits conferred by any law of any

                  state or territory of the United States, or principle of common law, which is

                  similar, comparable, or equivalent to California Civil Code § 1542.

                     The Releasing Parties and Released Parties may hereafter discover facts

                  other than or different from those which they now know or believe to be true

                  with respect to the subject matter of the Released Claims and Settling

                  Defendants’ Claims. Nevertheless, Lender Plaintiffs and the Released Parties

                  shall expressly, fully, finally, and forever settle and release, and each Lender

                  Class Member, upon the Effective Date of the Settlements, shall be deemed to

                  have, and by operation of this Final Judgment and Order of Dismissal with

                  Prejudice shall have, fully, finally, and forever settled and released, any and

                  all Released Claims and Settling Defendant’s Claims, whether or not

                  concealed or hidden, without regard to the subsequent discovery or existence

                  of such different or additional facts.    Lender Plaintiffs and the Released

                  Parties acknowledge, and Lender Class Members shall be deemed to have

                  acknowledged, that the inclusion of Unknown Claims in the definition of

                  Released Claims as set forth herein and Settling Defendants’ Claims was

                  separately bargained for and was a key element of the Agreements.

       10.    Lender Plaintiffs’ Counsel are awarded attorneys’ fees in the amount of

 1,120,000
$______________ plus interest at the same rate as earned by the Settlement Funds, and expenses

                   11,688.47
in the amount of $_____________ plus interest at the same rate as earned by the Settlement

Funds, if such amounts are not paid from out of the Settlement Funds within five (5) business


                                               10
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 11 of 18



days following the entry of this Final Judgment and Order of Dismissal with Prejudice. If, and

when, as a result of any appeal and/or further proceedings on remand, or successful collateral

attack, Lender Plaintiffs’ Counsel’s fees and expense award is overturned or lowered, or if the

Settlements are terminated or are not approved by the Court, or if there is an appeal and any

order approving the Settlements do not become final and binding upon the Lender Class

Members, then, within thirty (30) calendar days after receiving notice of such an order from a

court of appropriate jurisdiction, Lender Plaintiffs’ Counsel shall refund the respective

Settlement Funds such fees and expenses previously paid to them from the Settlement Funds plus

interest thereon at the same rate as earned on the Settlement Funds in an amount consistent with

such reversal or modification. Lender Plaintiffs’ Counsel, as a condition of receiving such fees

and expenses, on behalf of itself and each partner and/or shareholder of it, (including the law

firm partners and/or shareholders) shall be subject to the jurisdiction of the Court for the purpose

of enforcing this Final Judgment and Order of Dismissal with Prejudice and the Agreements, and

each shall be liable for repayment of the attorneys’ fees and litigation costs and expenses

allocated to Lender Plaintiffs’ Counsel, including all amounts paid as referral fees to other law

firms, as well as accrued interest thereon. Upon application of JPMorgan, BOA, UBS or their

respective Counsel, the Court may summarily issue orders, including, without limitation,

judgments and attachment orders and may make appropriate findings of or sanctions for

contempt against Lender Plaintiffs’ Counsel or any of its partners and/or shareholders should

such Lender Plaintiffs’ Counsel fail timely to repay fees and expenses pursuant to this paragraph.

       11.     Plaintiff The Government Development Bank for Puerto Rico is awarded the sum

     15,000
of $______________ plus interest at the same rate as earned by the Settlement Funds, as




                                                11
        Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 12 of 18



reasonable costs and expenses and as a service award directly relating to the representation of the

Lender Class.

         12.     The Court hereby finds that the proposed Plan of Distribution2 is a fair and

reasonable method to allocate the respective Net Settlement Funds among Lender Class

Members.

         13.     Neither this Final Judgment and Order of Dismissal with Prejudice, the

Preliminary Approval Order, the Agreements (including the exhibits and Supplemental

Agreements thereto), the Binding Term Sheet Agreement between the Lender Plaintiffs and

JPMorgan and BOA, dated June 7, 2019, and the Memorandum of Understanding between the

Lender Plaintiffs and UBS, dated November 7, 2019, nor any of the negotiations, documents or

proceedings connected with them shall be:

                 a. deemed or construed to be an admission or evidence of (i) the merit or lack of

                    merit of any claim or defense; (ii) any violation of any statute or law; (iii) any

                    liability or wrongdoing by anyone; (iv) the truth of any of the claims or

                    allegations alleged in the Lender Action; or (v) an admission of liability by

                    any Person, including, without limitation, the Released Parties;

                 b. construed against the Released Parties, the Lender Plaintiffs, or the Lender

                    Class as an admission or concession that the consideration to be given

                    hereunder represents the amount which could be or would have been

                    recovered after trial;

                 c. construed as, or received in evidence as, an admission, concession or

                    presumption against the Lender Class or any Lender Class Member, that any


2
    The Plans of Distribution are found at ECF Nos. 2969-3, 3021-5.

                                                 12
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 13 of 18



                   of their claims are without merit or that damages recoverable in the Lender

                   Action would not have exceeded the Settlement Amount;

               d. used or construed as an admission that any one or more of the Settling

                   Defendants or Released Parties were or are otherwise subject to personal

                   jurisdiction in the Court except as specifically provided the Agreements or in

                   this Order; or

               e. offered or received in evidence as an admission, concession, presumption or

                   inference against any of the Released Parties in any proceeding other than

                   such proceedings as may be necessary to consummate or enforce the

                   Agreements.

       14.     Notwithstanding the foregoing Paragraph 14, the Parties and other Released

Parties may file or refer to this Final Judgment and Order of Dismissal with Prejudice, the

Settlement Agreements, Preliminary Approval Order, and/or any proof of claim form: (a) to

effectuate the liability protections granted hereunder or thereunder, including without limitation,

to support a defense or counterclaim based on principles of res judicata, collateral estoppel,

release, good-faith settlement, judgment bar or reduction, or any theory of claim preclusion or

issue preclusion or similar defense or counterclaim; (b) to obtain a judgment reduction under

applicable law; (c) to enforce any applicable insurance policies and any agreements relating

thereto; or (d) to enforce the terms of the Agreements and/or this Final Judgment and Order of

Dismissal with Prejudice.

       15.     Exclusive jurisdiction is hereby retained over (a) implementation of the

Settlements and any award or distribution of monies under the Settlements; (b) hearing and

determining applications for attorneys’ fees, costs, expenses, and service awards to the Lender



                                                13
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 14 of 18



Plaintiffs; and (c) all Parties hereto solely for the purpose of construing, enforcing, and

administering the Settlements.

       16.       To the extent permitted by law, the Court bars claims against the Released Parties

for contribution or indemnification (however denominated) for all or a portion of any amounts

paid or awarded in the Lender Action by way of any settlement, judgment or otherwise by any of

the following:

                 a. Any of the other Defendants3 currently named in the Lender Action;

                 b. Any other Person formerly named as a party in the Lender Action; or

                 c. Any other Person subsequently added or joined as a party in the Lender

                    Action.

       17.       To the extent permitted by law, the Court bars claims by the Released Parties for

contribution or indemnification (however denominated) for all or a portion of any amounts paid

or awarded in the Lender Action by way of any settlement, judgment or otherwise by any of the

following:

                 a. Any of the other Defendants currently named in the Lender Action;

                 b. Any other Person formerly named as a party in the Lender Action; or

                 c. Any other Person subsequently added or joined as a party in the Lender

                    Action.



3
  The term “Defendants” includes Bank of America Corporation, Bank of America, N.A., Bank
of Tokyo Mitsubishi UFJ Ltd., Barclays Bank plc, British Bankers’ Association, BBA
Enterprises Ltd., BBA LIBOR Ltd., Citigroup Inc., Citibank, N.A., Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., Credit Suisse Group AG, Deutsche Bank AG, HSBC Holdings
plc, HSBC Bank plc, JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Lloyds Banking
Group PLC, HBOS PLC, Royal Bank of Canada, The Norinchunkin Bank, The Royal Bank of
Scotland Group PLC, UBS AG, WestLB AG, and Westdeutsche Immobilienbank AG, and any
other Person or Persons who are or were named as defendants in the Lender Action at any time
up to and including the date of this Final Judgment and Order of Dismissal with Prejudice.
                                                 14
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 15 of 18



           18.   Should any court determine that any Defendant or other co-conspirator is or was

legally entitled to any kind of contribution or indemnification from any Released Parties arising

out of or related to Released Claims, any money judgment subsequently obtained by the Lender

Plaintiffs against any Defendant or other co-conspirator shall be reduced to an amount such that,

upon paying the entire amount, the Defendant or other co-conspirator would have no claim for

contribution, indemnification or similar claims (however denominated) against the Released

Parties.

           19.   Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions in the Settlement Agreements.

           20.   There is no just reason for delay in the entry of this Final Judgment and Order of

Dismissal with Prejudice and immediate entry by the Clerk of the Court is directed pursuant to

Rule 54(b) of the Federal Rules of Civil Procedure.

           21.   The finality of this Final Judgment and Order of Dismissal with Prejudice shall

not be affected, in any manner, by any appeals concerning the attorneys’ fees and expenses

awarded herein, or the award to Lender Plaintiffs.

           22.   In the event that a Settlement does not become final and effective in accordance

with the terms and conditions set forth in its Agreement, then, except as otherwise provided in

the Agreement, the Preliminary Approval Order, and this Final Judgment and Order of Dismissal

with Prejudice, the Agreement shall be rendered null and void of no further force or effect, and

all Parties shall be deemed to have reverted nunc pro tunc to their respective status prior to the

execution of their Binding Term Sheet Agreement or Memorandum of Understanding (“MOU”),

and the Parties shall proceed in all respects as if the Binding Term Sheet Agreement or MOU

and the respective Agreement had not been executed and the related orders had not been entered,



                                                 15
      Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 16 of 18



without prejudice in any way from the negotiation, fact, or terms of the respective Settlement,

and preserving all of their respective claims and defenses in the Lender Action, and shall revert

to their respective positions in the Lender Action.

       23.     In the event that a Settlement does not become final and effective in accordance

with the terms and conditions set forth in that Agreement, the Escrow Agent shall refund that

Settlement’s Settlement Fund, less amounts already expended for notice and administration

expenses pursuant to the terms of said Agreement, to Settling Defendant within ten (10) business

days thereafter. At the request of a Settling Defendant or Lender Plaintiffs, the Escrow Agent or

the Escrow Agent’s designee shall apply for any tax refund owed to that Settlement’s Gross

Settlement Fund and pay the percentage of the proceeds of the tax refund, after deduction of any

fees and expenses incurred in connection with such application(s) for refund, to the respective

Settling Defendant.

       24.     All agreements made and orders entered during the course of this Lender Action

relating to the confidentiality of information shall survive the Settlements and be binding on the

Parties, including but not limited to the Stipulation and Protective Order entered on March 21,

2016 (ECF No. 1347).




          May 26 2020
Dated: ___________,

                                                  ______________________________
                                                  NAOMI REICE BUCHWALD
                                                  UNITED STATES DISTRICT JUDGE




                                                16
     Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 17 of 18



                                       EXHIBIT A

1) Salix Capital US, Inc.
2) Prudential Investment Portfolios 2 (f/k/a Dryden Core Investment Fund), o/b/o PGIM
Core Short-Term Bond Fund (f/k/a Prudential Core Short-Term Bond Fund)
3) PGIM Core Ultra Short Bond Fund (f/k/a Prudential Core Taxable Money Market Fund
4) Darby Financial Products
5) Capital Ventures International
6) The City of Philadelphia
7) The Pennsylvania Intergovernmental Cooperation Authority
8) National Credit Union Administration Board as liquidating agent for:
        a. U.S. Central Federal Credit Union
        b. Western Corporate Federal Credit Union
        c. Members United Corporate Federal Credit Union
        d. Southwest Corporate Federal Credit Union
        e. Constitution Corporate Federal Credit Union
9) First Community Bank
10) Federal Deposit Insurance Corporation as Receiver for Doral Bank
11) The Federal Home Loan Mortgage Corporation
12) Federal Deposit Insurance Corporation as Receiver for:
        a. Amcore Bank, N .A.
        b. AmTrust Bank
        c. BankUnited, F.S.B.
        d. California National Bank
        e. Colonial Bank
        f. Community Banks of Colorado
        g. Corus Bank, N.A.
        h. Downey Savings and Loan Association, F.A.
        i. Eurobank
        j. First Community Bank
        k. First Federal Bank of California, F.S.B.
        l. First National Bank
        m. First Regional Bank
        n. Frontier Bank
        o. Georgian Bank
        p. Guaranty Bank
        q. Hillcrest Bank
        r. Imperial Capital Bank
        s. IndyMac Bank, F.S.B.
        t. Integra Bank, N.A.
        u. Irwin Union Bank and Trust Company
        v. La Jolla Bank, F.S.B.
        w. Lydian Private Bank
        x. Midwest Bank and Trust Company
        y. Orion Bank
        z. Pacific National Bank

                                            17
Case 1:11-md-02262-NRB Document 3097 Filed 05/26/20 Page 18 of 18



aa. Park National Bank
bb. PFF Bank & Trust
cc. R-G Premier Bank of Puerto Rico
dd. Riverside National Bank of Florida
ee. San Diego National Bank
ff. Silverton Bank, N.A.
gg. Superior Bank
hh. TierOne Bank
ii. United Commercial Bank
jj. United Western Bank
kk. Washington Mutual Bank
ll. Westernbank Puerto Rico




                                         18
